Exhibit 10.2

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. 

 

 

PRIVATE PLACEMENT SUBSCRIPTION
FOR NON U.S. SUBSCRIBERS

 

 

SANTO MINING CORPORATION

Avenida Sarasota No. 20

Torre Empresarial AIRD

Local 1103, La Julia, Santo Domingo

 

PRIVATE PLACEMENT

 

 

INSTRUCTIONS TO SUBSCRIBER:

 

1.                COMPLETE  the information on page 2 of this Subscription
Agreement.

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

Santo Mining Corporation

PRIVATE PLACEMENT

The Subscriber hereby irrevocably subscribes for, and on Closing will purchase
from the Company, the following securities at a price of US$0.50 per Share

 

102,000 Shares 

 

 

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:

 

REGISTRATION INSTRUCTIONS:

DELIVERY INSTRUCTIONS:


 
Name to appear on certificate

 
SIN/Tax ID No.

 
Address

 



Name and account reference, if applicable

 
Contact name

 
Address

 
Telephone number

EXECUTED by the Subscriber this 19th day of July, 2012. By executing this
Agreement, the Subscriber certifies that the Subscriber and any beneficial
purchaser for whom the Subscriber is acting is resident in the jurisdiction
shown as the “Address of the Subscriber”. The address of the Subscriber will be
accepted by the Company as a representative as to the address of residency for
the Subscriber.

WITNESS:

EXECUTION BY SUBSCRIBER: 


Signature of witness


Name of witness


Address of witness

 

X  
Signature of individual (if Subscriber is an individual)

X
Authorized signatory (if Subscriber is not  an individual)

 
Name of Subscriber (please print)


Name of authorized signatory (please print) 

ACCEPTED this _______ day of ___________, _____.

Santo Mining Corpration
Per

___________________________________________
Authorized signatory



Address of Subscriber (residence)


Telephone number and e-mail address



 

By signing this acceptance, the Company agrees to be bound by all
representations, warranties, covenants and agreements on pages 3-11 hereof.

 

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

2

--------------------------------------------------------------------------------

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. 

PRIVATE PLACEMENT SUBSCRIPTION

(Non U.S. Subscribers Only)

 

TO:         SANTO MINING CORPORATION (the “Company”)



Purchase of Shares


1.                                           SUBSCRIPTION 


1.1                                        THE UNDERSIGNED (THE "SUBSCRIBER")
HEREBY IRREVOCABLY SUBSCRIBES FOR AND AGREES TO PURCHASE THE NUMBER OF SHARES OF
THE COMPANY'S COMMON STOCK (THE "SHARES") AS SET OUT ON PAGE 2 OF THIS
SUBSCRIPTION AGREEMENT AT A PRICE OF US$0.50 PER SHARE (SUCH SUBSCRIPTION AND
AGREEMENT TO PURCHASE BEING THE "SUBSCRIPTION"), FOR $50,000 (THE "SUBSCRIPTION
PROCEEDS"), WHICH SUBSCRIPTION PROCEEDS ARE TENDERED HEREWITH, ON THE BASIS OF
THE REPRESENTATIONS AND WARRANTIES AND SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN.  THE SHARES ARE REFERRED TO AS THE “SECURITIES”.


1.2                                        THE COMPANY HEREBY AGREES TO SELL, ON
THE BASIS OF THE REPRESENTATIONS AND WARRANTIES AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, TO THE SUBSCRIBER THE SHARES.  SUBJECT TO THE TERMS
HEREOF, THE SUBSCRIPTION AGREEMENT WILL BE EFFECTIVE UPON ITS ACCEPTANCE BY THE
COMPANY. 


1.3                                        UNLESS OTHERWISE PROVIDED, ALL DOLLAR
AMOUNTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT ARE IN LAWFUL MONEY OF THE
UNITED STATES OF AMERICA.


2.                                           PAYMENT 


2.1                                        THE SUBSCRIPTION PROCEEDS MUST
ACCOMPANY THIS SUBSCRIPTION AGREEMENT.  THE SUBSCRIBER AUTHORIZES THE COMPANY'S
LAWYERS TO DELIVER THE SUBSCRIPTION PROCEEDS TO THE COMPANY IF THE SUBSCRIPTION
PROCEEDS ARE DELIVERED TO THE COMPANY’S LAWYERS, WITHOUT FURTHER INSTRUCTIONS
REQUIRED.


2.2                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT THIS SUBSCRIPTION AGREEMENT AND ANY OTHER DOCUMENTS DELIVERED IN
CONNECTION HEREWITH WILL BE HELD BY THE COMPANY'S LAWYERS ON BEHALF OF THE
COMPANY.  IN THE EVENT THAT THIS SUBSCRIPTION AGREEMENT IS NOT ACCEPTED BY THE
COMPANY FOR WHATEVER REASON WITHIN 90 DAYS OF THE DELIVERY OF AN EXECUTED
SUBSCRIPTION AGREEMENT BY THE SUBSCRIBER, OR THE MINIMUM OFFERING AMOUNT IS NOT
ACHIEVED BY THAT TIME, THIS SUBSCRIPTION AGREEMENT, THE SUBSCRIPTION PROCEEDS
AND ANY OTHER DOCUMENTS DELIVERED IN CONNECTION HEREWITH WILL BE RETURNED TO THE
SUBSCRIBER AT THE ADDRESS OF THE SUBSCRIBER AS SET FORTH IN THIS SUBSCRIPTION
AGREEMENT WITHOUT INTEREST OR DEDUCTION.


 

3

--------------------------------------------------------------------------------

 


2.3                                        WHERE THE SUBSCRIPTION PROCEEDS ARE
PAID TO THE COMPANY, THE COMPANY MAY TREAT THE SUBSCRIPTION PROCEEDS AS A
NON-INTEREST BEARING LOAN AND MAY USE THE SUBSCRIPTION PROCEEDS PRIOR TO THIS
SUBSCRIPTION AGREEMENT BEING ACCEPTED BY THE COMPANY.


2.4                                        THE SUBSCRIBER SHALL COMPLETE, SIGN
AND RETURN TO THE COMPANY AS SOON AS POSSIBLE, ON REQUEST BY THE COMPANY, ANY
DOCUMENTS, QUESTIONNAIRES, NOTICES AND UNDERTAKINGS AS MAY BE REQUIRED BY
REGULATORY AUTHORITIES, STOCK EXCHANGES AND APPLICABLE LAW.


3.                                           CLOSING 


3.1                                        CLOSING OF THE PURCHASE AND SALE OF
THE SHARES SHALL OCCUR ON SUCH DATE AS MAY BE DETERMINED BY THE COMPANY IN ITS
SOLE DISCRETION (THE "CLOSING DATE").  THE SUBSCRIBER ACKNOWLEDGES THAT SHARES
MAY BE ISSUED TO OTHER SUBSCRIBERS UNDER THIS OFFERING (THE "OFFERING") BEFORE
OR AFTER THE CLOSING DATE.  THE COMPANY, MAY, AT ITS DISCRETION, ELECT TO CLOSE
THE OFFERING IN ONE OR MORE CLOSINGS, IN WHICH EVENT THE COMPANY MAY AGREE WITH
ONE OR MORE SUBSCRIBERS (INCLUDING THE SUBSCRIBER HEREUNDER) TO COMPLETE
DELIVERY OF THE SHARES TO SUCH SUBSCRIBER(S) AGAINST PAYMENT THEREFORE AT ANY
TIME ON OR PRIOR TO THE CLOSING DATE.


4.                                           ACKNOWLEDGEMENTS OF SUBSCRIBER


4.1                                        THE SUBSCRIBER ACKNOWLEDGES AND
AGREES THAT:


(A)                 NONE OF THE SECURITIES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER ANY STATE
SECURITIES OR "BLUE SKY" LAWS OF ANY STATE OF THE UNITED STATES, AND ARE BEING
OFFERED ONLY IN A TRANSACTION NOT INVOLVING ANY PUBLIC OFFERING WITHIN THE
MEANING OF THE 1933 ACT, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD
IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN), EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE AND PROVINCIAL SECURITIES LAWS;


(B)                 THE COMPANY WILL REFUSE TO REGISTER ANY TRANSFER OF ANY OF
THE SECURITIES NOT MADE IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT;


(C)                 THE DECISION TO EXECUTE THIS SUBSCRIPTION AGREEMENT AND
PURCHASE THE SHARES AGREED TO BE PURCHASED HEREUNDER HAS NOT BEEN BASED UPON ANY
ORAL OR WRITTEN REPRESENTATION AS TO FACT OR OTHERWISE MADE BY OR ON BEHALF OF
THE COMPANY;


(D)                 THE SUBSCRIBER AND THE SUBSCRIBER'S ADVISOR(S) HAVE HAD A
REASONABLE OPPORTUNITY TO REVIEW THE COMPANY INFORMATION AND TO ASK QUESTIONS OF
AND RECEIVE ANSWERS FROM THE COMPANY REGARDING THE OFFERING, AND TO OBTAIN
ADDITIONAL INFORMATION, TO THE EXTENT POSSESSED OR OBTAINABLE WITHOUT
UNREASONABLE EFFORT OR EXPENSE, NECESSARY TO VERIFY THE ACCURACY OF THE
INFORMATION CONTAINED IN THE COMPANY INFORMATION, OR ANY OTHER DOCUMENT PROVIDED
TO THE SUBSCRIBER;


(E)                 THE BOOKS AND RECORDS OF THE COMPANY WERE AVAILABLE UPON
REASONABLE NOTICE FOR INSPECTION, SUBJECT TO CERTAIN CONFIDENTIALITY
RESTRICTIONS, BY THE SUBSCRIBER DURING REASONABLE BUSINESS HOURS AT ITS
PRINCIPAL PLACE OF BUSINESS AND THAT ALL DOCUMENTS, RECORDS AND BOOKS PERTAINING
TO THIS OFFERING HAVE BEEN MADE AVAILABLE FOR INSPECTION BY THE SUBSCRIBER, THE
SUBSCRIBER'S ATTORNEY AND/OR ADVISOR(S);


(F)                  BY EXECUTION HEREOF THE SUBSCRIBER HAS WAIVED THE NEED FOR
THE COMPANY TO COMMUNICATE ITS ACCEPTANCE OF THE PURCHASE OF THE SHARES PURSUANT
TO THIS SUBSCRIPTION AGREEMENT;


 

4

--------------------------------------------------------------------------------

 


(G)                 THE COMPANY IS ENTITLED TO RELY ON THE REPRESENTATIONS AND
WARRANTIES AND THE STATEMENTS AND ANSWERS OF THE SUBSCRIBER CONTAINED IN THIS
SUBSCRIPTION AGREEMENT AND THE SUBSCRIBER WILL HOLD HARMLESS THE COMPANY FROM
ANY LOSS OR DAMAGE IT MAY SUFFER AS A RESULT OF THE SUBSCRIBER'S FAILURE TO
CORRECTLY COMPLETE THIS SUBSCRIPTION AGREEMENT;


(H)                 THE SUBSCRIBER WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY
AND, WHERE APPLICABLE, ITS RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS AND SHAREHOLDERS FROM AND AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM,
DAMAGE AND EXPENSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, ANY AND ALL FEES,
COSTS AND EXPENSES WHATSOEVER REASONABLY INCURRED IN INVESTIGATING, PREPARING OR
DEFENDING AGAINST ANY CLAIM, LAWSUIT, ADMINISTRATIVE PROCEEDING OR INVESTIGATION
WHETHER COMMENCED OR THREATENED) ARISING OUT OF OR BASED UPON ANY
ACKNOWLEDGMENT, REPRESENTATION OR WARRANTY OF THE SUBSCRIBER CONTAINED HEREIN OR
IN ANY OTHER DOCUMENT FURNISHED BY THE SUBSCRIBER TO THE COMPANY IN CONNECTION
HEREWITH, BEING UNTRUE IN ANY MATERIAL RESPECT OR ANY BREACH OR FAILURE BY THE
SUBSCRIBER TO COMPLY WITH ANY COVENANT OR AGREEMENT MADE BY THE SUBSCRIBER TO
THE COMPANY IN CONNECTION THEREWITH;


(I)                   THE ISSUANCE AND SALE OF THE SHARES TO THE SUBSCRIBER WILL
NOT BE COMPLETED IF IT WOULD BE UNLAWFUL OR IF, IN THE DISCRETION OF THE COMPANY
ACTING REASONABLY, IT IS NOT IN THE BEST INTERESTS OF THE COMPANY;


(J)                  THE SUBSCRIBER HAS BEEN ADVISED TO CONSULT THE SUBSCRIBER’S
OWN LEGAL, TAX AND OTHER ADVISORS WITH RESPECT TO THE MERITS AND RISKS OF AN
INVESTMENT IN THE SECURITIES AND WITH RESPECT TO THE APPLICABLE RESALE
RESTRICTIONS, AND IT IS SOLELY RESPONSIBLE (AND THE COMPANY IS NOT IN ANY WAY
RESPONSIBLE) FOR COMPLIANCE WITH:

(I)                   ANY APPLICABLE LAWS OF THE JURISDICTION IN WHICH THE
SUBSCRIBER IS RESIDENT IN CONNECTION WITH THE DISTRIBUTION OF THE SECURITIES
HEREUNDER, AND

(II)                 APPLICABLE RESALE RESTRICTIONS;


(K)                 THE SUBSCRIBER HAS NOT ACQUIRED THE SHARES AS A RESULT OF,
AND WILL NOT ITSELF ENGAGE IN, ANY "DIRECTED SELLING EFFORTS" (AS DEFINED IN
REGULATION S UNDER THE 1933 ACT) IN THE UNITED STATES IN RESPECT OF ANY OF THE
SECURITIES WHICH WOULD INCLUDE ANY ACTIVITIES UNDERTAKEN FOR THE PURPOSE OF, OR
THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF, CONDITIONING THE MARKET
IN THE UNITED STATES FOR THE RESALE OF ANY OF THE SECURITIES; PROVIDED, HOWEVER,
THAT THE SUBSCRIBER MAY SELL OR OTHERWISE DISPOSE OF ANY OF THE SHARES PURSUANT
TO REGISTRATION OF ANY OF THE SHARES PURSUANT TO THE 1933 ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR UNDER AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS
AND AS OTHERWISE PROVIDED HEREIN;


(L)                   THE SUBSCRIBER IS OUTSIDE THE UNITED STATES WHEN RECEIVING
AND EXECUTING THIS SUBSCRIPTION AGREEMENT AND IS ACQUIRING THE SHARES AS
PRINCIPAL FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES ONLY, AND NOT WITH A VIEW
TO, OR FOR, RESALE, DISTRIBUTION OR FRACTIONALIZATION THEREOF, IN WHOLE OR IN
PART, AND NO OTHER PERSON HAS A DIRECT OR INDIRECT BENEFICIAL INTEREST IN SUCH
SHARES;


(M)               THE STATUTORY AND REGULATORY BASIS FOR THE EXEMPTION CLAIMED
FOR THE OFFER AND SALE OF THE SHARES, ALTHOUGH IN TECHNICAL COMPLIANCE WITH
REGULATION S, WOULD NOT BE AVAILABLE IF THE OFFERING IS PART OF A PLAN OR SCHEME
TO EVADE THE REGISTRATION PROVISIONS OF THE 1933 ACT;


(N)                 NONE OF THE SECURITIES ARE LISTED ON ANY STOCK EXCHANGE OR
AUTOMATED DEALER QUOTATION SYSTEM AND NO REPRESENTATION HAS BEEN MADE TO THE
SUBSCRIBER THAT ANY OF THE SECURITIES WILL BECOME LISTED ON ANY STOCK EXCHANGE
OR AUTOMATED DEALER QUOTATION SYSTEM;


(O)                 NEITHER THE SEC NOR ANY OTHER SECURITIES COMMISSION OR
SIMILAR REGULATORY AUTHORITY HAS REVIEWED OR PASSED ON THE MERITS OF ANY OF THE
SECURITIES;


 

5

--------------------------------------------------------------------------------

 


(P)                 NO DOCUMENTS IN CONNECTION WITH THIS OFFERING HAVE BEEN
REVIEWED BY THE SEC OR ANY STATE SECURITIES ADMINISTRATORS;


(Q)                 THERE IS NO GOVERNMENT OR OTHER INSURANCE COVERING ANY OF
THE SECURITIES; AND


(R)                  THIS SUBSCRIPTION AGREEMENT IS NOT ENFORCEABLE BY THE
SUBSCRIBER UNLESS IT HAS BEEN ACCEPTED BY THE COMPANY, AND THE SUBSCRIBER
ACKNOWLEDGES AND AGREES THAT THE COMPANY RESERVES THE RIGHT TO REJECT ANY
SUBSCRIPTION FOR ANY REASON.


5.                                           REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE SUBSCRIBER


5.1                                        THE SUBSCRIBER HEREBY REPRESENTS AND
WARRANTS TO AND COVENANTS WITH THE COMPANY (WHICH REPRESENTATIONS, WARRANTIES
AND COVENANTS SHALL SURVIVE THE CLOSING DATE) THAT:


(A)                 THE SUBSCRIBER IS NOT A U.S. PERSON (AS DEFINED HEREIN);


(B)                 THE SUBSCRIBER IS NOT ACQUIRING THE SHARES FOR THE ACCOUNT
OR BENEFIT OF, DIRECTLY OR INDIRECTLY, ANY U.S. PERSON (AS DEFINED HEREIN);


(C)                 THE SUBSCRIBER IS RESIDENT IN THE JURISDICTION SET OUT ON
PAGE 2 OF THIS SUBSCRIPTION AGREEMENT;


(D)                 THE SUBSCRIBER: 

(I)                   IS KNOWLEDGEABLE OF, OR HAS BEEN INDEPENDENTLY ADVISED AS
TO, THE APPLICABLE SECURITIES LAWS OF THE SECURITIES REGULATORS HAVING
APPLICATION IN THE JURISDICTION IN WHICH THE SUBSCRIBER  IS RESIDENT (THE
“INTERNATIONAL JURISDICTION”) WHICH WOULD APPLY TO THE ACQUISITION OF THE
SHARES,

(II)                 IS PURCHASING THE SHARES PURSUANT TO EXEMPTIONS FROM
PROSPECTUS OR EQUIVALENT REQUIREMENTS UNDER APPLICABLE SECURITIES LAWS OR, IF
SUCH IS NOT APPLICABLE, THE SUBSCRIBER  IS PERMITTED TO PURCHASE THE SHARES
UNDER THE APPLICABLE SECURITIES LAWS OF THE SECURITIES REGULATORS IN THE
INTERNATIONAL JURISDICTION WITHOUT THE NEED TO RELY ON ANY EXEMPTIONS,

(III)                ACKNOWLEDGES THAT THE APPLICABLE SECURITIES LAWS OF THE
AUTHORITIES IN THE INTERNATIONAL JURISDICTION DO NOT REQUIRE THE COMPANY TO MAKE
ANY FILINGS OR SEEK ANY APPROVALS OF ANY KIND WHATSOEVER FROM ANY SECURITIES
REGULATOR OF ANY KIND WHATSOEVER IN THE INTERNATIONAL JURISDICTION IN CONNECTION
WITH THE ISSUE AND SALE OR RESALE OF ANY OF THE SECURITIES, AND

(IV)               REPRESENTS AND WARRANTS THAT THE ACQUISITION OF THE SHARES BY
THE SUBSCRIBER  DOES NOT TRIGGER:

A.                  ANY OBLIGATION TO PREPARE AND FILE A PROSPECTUS OR SIMILAR
DOCUMENT, OR ANY OTHER REPORT WITH RESPECT TO SUCH PURCHASE IN THE INTERNATIONAL
JURISDICTION, OR

B.                  ANY CONTINUOUS DISCLOSURE REPORTING OBLIGATION OF THE
COMPANY IN THE INTERNATIONAL JURISDICTION, AND

the Subscriber  will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;


(E)                 THE SUBSCRIBER IS ACQUIRING THE SHARES AS PRINCIPAL FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO, OR FOR, RESALE, DISTRIBUTION OR
FRACTIONALIZATION THEREOF, IN WHOLE OR IN PART, AND, IN PARTICULAR, IT HAS NO

6

--------------------------------------------------------------------------------

 


INTENTION TO DISTRIBUTE EITHER DIRECTLY OR INDIRECTLY ANY OF THE SECURITIES IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN);


(F)                  THE SUBSCRIBER IS OUTSIDE THE UNITED STATES WHEN RECEIVING
AND EXECUTING THIS SUBSCRIPTION AGREEMENT;


(G)                 THE SUBSCRIBER UNDERSTANDS AND AGREES NOT TO ENGAGE IN ANY
HEDGING TRANSACTIONS INVOLVING ANY OF THE SECURITIES UNLESS SUCH TRANSACTIONS
ARE IN COMPLIANCE WITH THE PROVISIONS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS;


(H)                 THE SUBSCRIBER ACKNOWLEDGES THAT IT HAS NOT ACQUIRED THE
SHARES AS A RESULT OF, AND WILL NOT ITSELF ENGAGE IN, ANY "DIRECTED SELLING
EFFORTS" (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) IN THE UNITED STATES IN
RESPECT OF ANY OF THE SECURITIES WHICH WOULD INCLUDE ANY ACTIVITIES UNDERTAKEN
FOR THE PURPOSE OF, OR THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF,
CONDITIONING THE MARKET IN THE UNITED STATES FOR THE RESALE OF ANY OF THE
SECURITIES; PROVIDED, HOWEVER, THAT THE SUBSCRIBER MAY SELL OR OTHERWISE DISPOSE
OF ANY OF THE SHARES PURSUANT TO REGISTRATION OF ANY OF THE SHARES PURSUANT TO
THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNDER AN EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS AND AS OTHERWISE PROVIDED HEREIN;


(I)                   THE SUBSCRIBER HAS THE LEGAL CAPACITY AND COMPETENCE TO
ENTER INTO AND EXECUTE THIS SUBSCRIPTION AGREEMENT AND TO TAKE ALL ACTIONS
REQUIRED PURSUANT HERETO AND, IF THE SUBSCRIBER IS A CORPORATION, IT IS DULY
INCORPORATED AND VALIDLY SUBSISTING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION AND ALL NECESSARY APPROVALS BY ITS DIRECTORS, SHAREHOLDERS AND
OTHERS HAVE BEEN OBTAINED TO AUTHORIZE EXECUTION AND PERFORMANCE OF THIS
SUBSCRIPTION AGREEMENT ON BEHALF OF THE SUBSCRIBER;


(J)                  THE ENTERING INTO OF THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY DO NOT RESULT IN THE VIOLATION OF ANY OF THE
TERMS AND PROVISIONS OF ANY LAW APPLICABLE TO, OR, IF APPLICABLE, THE CONSTATING
DOCUMENTS OF, THE SUBSCRIBER, OR OF ANY AGREEMENT, WRITTEN OR ORAL, TO WHICH THE
SUBSCRIBER MAY BE A PARTY OR BY WHICH THE SUBSCRIBER IS OR MAY BE BOUND;


(K)                 THE SUBSCRIBER HAS DULY EXECUTED AND DELIVERED THIS
SUBSCRIPTION AGREEMENT AND IT CONSTITUTES A VALID AND BINDING AGREEMENT OF THE
SUBSCRIBER ENFORCEABLE AGAINST THE SUBSCRIBER;


(L)                   THE SUBSCRIBER HAS RECEIVED AND CAREFULLY READ THIS
SUBSCRIPTION AGREEMENT;


(M)               THE SUBSCRIBER (I) HAS ADEQUATE NET WORTH AND MEANS OF
PROVIDING FOR ITS CURRENT FINANCIAL NEEDS AND POSSIBLE PERSONAL CONTINGENCIES,
(II) HAS NO NEED FOR LIQUIDITY IN THIS INVESTMENT, AND (III) IS ABLE TO BEAR THE
ECONOMIC RISKS OF AN INVESTMENT IN THE SECURITIES FOR AN INDEFINITE PERIOD OF
TIME, AND CAN AFFORD THE COMPLETE LOSS OF SUCH INVESTMENT;


(N)                 THE SUBSCRIBER HAS THE REQUISITE KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF THE INVESTMENT IN THE SECURITIES AND THE COMPANY, AND THE SUBSCRIBER IS
PROVIDING EVIDENCE OF KNOWLEDGE AND EXPERIENCE IN THESE MATTERS;


(O)                 THE SUBSCRIBER UNDERSTANDS AND AGREES THAT THE COMPANY AND
OTHERS WILL RELY UPON THE TRUTH AND ACCURACY OF THE ACKNOWLEDGEMENTS,
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THIS
SUBSCRIPTION AGREEMENT AND AGREES THAT IF ANY OF SUCH ACKNOWLEDGEMENTS,
REPRESENTATIONS AND AGREEMENTS ARE NO LONGER ACCURATE OR HAVE BEEN BREACHED, THE
SUBSCRIBER SHALL PROMPTLY NOTIFY THE COMPANY;


(P)                 THE SUBSCRIBER IS AWARE THAT AN INVESTMENT IN THE COMPANY IS
SPECULATIVE AND INVOLVES CERTAIN RISKS, INCLUDING THE POSSIBLE LOSS OF THE
INVESTMENT;


(Q)                 THE SUBSCRIBER IS PURCHASING THE SHARES FOR ITS OWN ACCOUNT
FOR INVESTMENT PURPOSES ONLY AND NOT FOR THE ACCOUNT OF ANY OTHER PERSON AND NOT
FOR DISTRIBUTION, ASSIGNMENT OR RESALE TO OTHERS, AND NO

7

--------------------------------------------------------------------------------

 


OTHER PERSON HAS A DIRECT OR INDIRECT BENEFICIAL INTEREST IS SUCH SHARES, AND
THE SUBSCRIBER HAS NOT SUBDIVIDED HIS INTEREST IN THE SHARES WITH ANY OTHER
PERSON;


(R)                  THE SUBSCRIBER IS NOT AN UNDERWRITER OF, OR DEALER IN, THE
SHARES OF THE COMPANY'S COMMON STOCK, NOR IS THE SUBSCRIBER PARTICIPATING,
PURSUANT TO A CONTRACTUAL AGREEMENT OR OTHERWISE, IN THE DISTRIBUTION OF THE
SHARES;


(S)                  THE SUBSCRIBER HAS MADE AN INDEPENDENT EXAMINATION AND
INVESTIGATION OF AN INVESTMENT IN THE SECURITIES AND THE COMPANY AND HAS
DEPENDED ON THE ADVICE OF ITS LEGAL AND FINANCIAL ADVISORS AND AGREES THAT THE
COMPANY WILL NOT BE RESPONSIBLE IN ANYWAY WHATSOEVER FOR THE SUBSCRIBER'S
DECISION TO INVEST IN THE SECURITIES AND THE COMPANY;


(T)                  IF THE SUBSCRIBER IS ACQUIRING THE SHARES AS A FIDUCIARY OR
AGENT FOR ONE OR MORE INVESTOR ACCOUNTS, THE SUBSCRIBER HAS SOLE INVESTMENT
DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, AND THE SUBSCRIBER HAS FULL POWER
TO MAKE THE FOREGOING ACKNOWLEDGEMENTS, REPRESENTATIONS AND AGREEMENTS ON BEHALF
OF SUCH ACCOUNT;


(U)                 THE SUBSCRIBER IS NOT AWARE OF ANY ADVERTISEMENT OF ANY OF
THE SHARES AND IS NOT ACQUIRING THE SHARES AS A RESULT OF ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING INCLUDING ADVERTISEMENTS, ARTICLES, NOTICES
OR OTHER COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER RADIO OR TELEVISION, OR ANY SEMINAR OR MEETING WHOSE ATTENDEES
HAVE BEEN INVITED BY GENERAL SOLICITATION OR GENERAL ADVERTISING;


(V)                 NO PERSON HAS MADE TO THE SUBSCRIBER ANY WRITTEN OR ORAL
REPRESENTATIONS:

(I)                   THAT ANY PERSON WILL RESELL OR REPURCHASE ANY OF THE
SECURITIES,

(II)                 THAT ANY PERSON WILL REFUND THE PURCHASE PRICE OF ANY OF
THE SECURITIES,

(III)                AS TO THE FUTURE PRICE OR VALUE OF ANY OF THE SECURITIES,
OR

(IV)               THAT ANY OF THE SECURITIES WILL BE LISTED AND POSTED FOR
TRADING ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM OR THAT
APPLICATION HAS BEEN MADE TO LIST AND POST ANY OF THE SECURITIES OF THE COMPANY
ON ANY STOCK EXCHANGE OR AUTOMATED DEALER QUOTATION SYSTEM; AND


(W)                THE SUBSCRIBER ACKNOWLEDGES AND AGREES THAT THE COMPANY SHALL
NOT CONSIDER THE SUBSCRIBER'S SUBSCRIPTION FOR ACCEPTANCE UNLESS THE UNDERSIGNED
PROVIDES TO THE COMPANY, ALONG WITH AN EXECUTED COPY OF THIS SUBSCRIPTION
AGREEMENT:

(I)                   SUCH OTHER SUPPORTING DOCUMENTATION THAT THE COMPANY OR
ITS LEGAL COUNSEL MAY REQUEST TO ESTABLISH THE SUBSCRIBER'S QUALIFICATION AS A
QUALIFIED INVESTOR.


5.2                                        IN THIS SUBSCRIPTION AGREEMENT, THE
TERM "U.S. PERSON" SHALL HAVE THE MEANING ASCRIBED THERETO IN REGULATION S
PROMULGATED UNDER THE 1933 ACT AND FOR THE PURPOSE OF THE SUBSCRIPTION AGREEMENT
INCLUDES ANY PERSON IN THE UNITED STATES.


6.                                           ACKNOWLEDGEMENT AND WAIVER


6.1                                        THE SUBSCRIBER HAS ACKNOWLEDGED THAT
THE DECISION TO PURCHASE THE SHARES WAS SOLELY MADE ON THE COMPANY INFORMATION. 
THE SUBSCRIBER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHTS
OF WITHDRAWAL, RESCISSION OR COMPENSATION FOR DAMAGES TO WHICH THE SUBSCRIBER
MIGHT BE ENTITLED IN CONNECTION WITH THE DISTRIBUTION OF ANY OF THE SHARES.


 

8

--------------------------------------------------------------------------------

 


7.                                           REPRESENTATIONS AND WARRANTIES WILL
BE RELIED UPON BY THE COMPANY


7.1                                        THE SUBSCRIBER ACKNOWLEDGES THAT THE
ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN ARE MADE BY IT
WITH THE INTENTION THAT THEY MAY BE RELIED UPON BY THE COMPANY AND ITS LEGAL
COUNSEL IN DETERMINING THE SUBSCRIBER'S ELIGIBILITY TO PURCHASE THE SHARES UNDER
APPLICABLE SECURITIES LEGISLATION, OR (IF APPLICABLE) THE ELIGIBILITY OF OTHERS
ON WHOSE BEHALF IT IS CONTRACTING HEREUNDER TO PURCHASE THE SHARES UNDER
APPLICABLE SECURITIES LEGISLATION.  THE SUBSCRIBER FURTHER AGREES THAT BY
ACCEPTING DELIVERY OF THE CERTIFICATES REPRESENTING THE SHARES, IT WILL BE
REPRESENTING AND WARRANTING THAT THE ACKNOWLEDGEMENTS REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN ARE TRUE AND CORRECT AS OF THE DATE HEREOF AND WILL
CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY SUBSEQUENT DISPOSITION BY
THE SUBSCRIBER OF SUCH SHARES.


8.                                           RESALE RESTRICTIONS


8.1                                        THE SUBSCRIBER ACKNOWLEDGES THAT ANY
RESALE OF THE SECURITIES WILL BE SUBJECT TO RESALE RESTRICTIONS CONTAINED IN THE
SECURITIES LEGISLATION APPLICABLE TO THE SUBSCRIBER OR PROPOSED TRANSFEREE.  THE
SUBSCRIBER ACKNOWLEDGES THAT NONE OF THE SECURITIES HAVE BEEN REGISTERED UNDER
THE 1933 ACT OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  NONE OF
THE SECURITIES MAY BE OFFERED OR SOLD IN THE UNITED STATES UNLESS REGISTERED IN
ACCORDANCE WITH FEDERAL SECURITIES LAWS AND ALL APPLICABLE STATE SECURITIES LAWS
OR EXEMPTIONS FROM SUCH REGISTRATION REQUIREMENTS ARE AVAILABLE.


9.                                           LEGENDING AND REGISTRATION OF
SUBJECT SECURITIES


9.1                                        THE SUBSCRIBER HEREBY ACKNOWLEDGES
THAT UPON THE ISSUANCE THEREOF, AND UNTIL SUCH TIME AS THE SAME IS NO LONGER
REQUIRED UNDER THE APPLICABLE SECURITIES LAWS AND REGULATIONS, THE CERTIFICATES
REPRESENTING THE SHARES WILL BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM: 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  "UNITED STATES" AND "U.S. PERSON" ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.


9.2                                        THE SUBSCRIBER HEREBY ACKNOWLEDGES
AND AGREES TO THE COMPANY MAKING A NOTATION ON ITS RECORDS OR GIVING
INSTRUCTIONS TO THE REGISTRAR AND TRANSFER AGENT OF THE COMPANY IN ORDER TO
IMPLEMENT THE RESTRICTIONS ON TRANSFER SET FORTH AND DESCRIBED IN THIS
SUBSCRIPTION AGREEMENT.


 

9

--------------------------------------------------------------------------------

 


10.                                        COLLECTION OF PERSONAL INFORMATION


10.1                                    THE SUBSCRIBER ACKNOWLEDGES AND CONSENTS
TO THE FACT THAT THE COMPANY IS COLLECTING THE SUBSCRIBER'S PERSONAL INFORMATION
FOR THE PURPOSE OF FULFILLING THIS SUBSCRIPTION AGREEMENT AND COMPLETING THE
OFFERING.  THE SUBSCRIBER'S PERSONAL INFORMATION (AND, IF APPLICABLE, THE
PERSONAL INFORMATION OF THOSE ON WHOSE BEHALF THE SUBSCRIBER IS CONTRACTING
HEREUNDER) MAY BE DISCLOSED BY THE COMPANY TO (A) STOCK EXCHANGES OR SECURITIES
REGULATORY AUTHORITIES, (B) THE COMPANY'S REGISTRAR AND TRANSFER AGENT, AND (C)
ANY OF THE OTHER PARTIES INVOLVED IN THE OFFERING, INCLUDING LEGAL COUNSEL, AND
MAY BE INCLUDED IN RECORD BOOKS IN CONNECTION WITH THE OFFERING.  BY EXECUTING
THIS SUBSCRIPTION AGREEMENT, THE SUBSCRIBER IS DEEMED TO BE CONSENTING TO THE
FOREGOING COLLECTION, USE AND DISCLOSURE OF THE SUBSCRIBER'S PERSONAL
INFORMATION (AND, IF APPLICABLE, THE PERSONAL INFORMATION OF THOSE ON WHOSE
BEHALF THE SUBSCRIBER IS CONTRACTING HEREUNDER) AND TO THE RETENTION OF SUCH
PERSONAL INFORMATION FOR AS LONG AS PERMITTED OR REQUIRED BY LAW OR BUSINESS
PRACTICE.  NOTWITHSTANDING THAT THE SUBSCRIBER MAY BE PURCHASING SHARES AS AGENT
ON BEHALF OF AN UNDISCLOSED PRINCIPAL, THE SUBSCRIBER AGREES TO PROVIDE, ON
REQUEST, PARTICULARS AS TO THE IDENTITY OF SUCH UNDISCLOSED PRINCIPAL AS MAY BE
REQUIRED BY THE COMPANY IN ORDER TO COMPLY WITH THE FOREGOING.


11.                                        COSTS 


11.1                                    THE SUBSCRIBER ACKNOWLEDGES AND AGREES
THAT ALL COSTS AND EXPENSES INCURRED BY THE SUBSCRIBER (INCLUDING ANY FEES AND
DISBURSEMENTS OF ANY SPECIAL COUNSEL RETAINED BY THE SUBSCRIBER) RELATING TO THE
PURCHASE OF THE SHARES SHALL BE BORNE BY THE SUBSCRIBER.


12.                                        GOVERNING LAW


12.1                                    THIS SUBSCRIPTION AGREEMENT IS GOVERNED
BY THE LAWS OF THE STATE OF NEVADA.  THE SUBSCRIBER, IN ITS PERSONAL OR
CORPORATE CAPACITY AND, IF APPLICABLE, ON BEHALF OF EACH BENEFICIAL PURCHASER
FOR WHOM IT IS ACTING, IRREVOCABLY ATTORNS TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEVADA.


13.                                        SURVIVAL 


13.1                                    THIS SUBSCRIPTION AGREEMENT, INCLUDING
WITHOUT LIMITATION THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED
HEREIN, SHALL SURVIVE AND CONTINUE IN FULL FORCE AND EFFECT AND BE BINDING UPON
THE PARTIES HERETO NOTWITHSTANDING THE COMPLETION OF THE PURCHASE OF THE SHARES
BY THE SUBSCRIBER PURSUANT HERETO.


14.                                        ASSIGNMENT 


14.1                                    THIS SUBSCRIPTION AGREEMENT IS NOT
TRANSFERABLE OR ASSIGNABLE.


15.                                        SEVERABILITY 


15.1                                    THE INVALIDITY OR UNENFORCEABILITY OF
ANY PARTICULAR PROVISION OF THIS SUBSCRIPTION AGREEMENT SHALL NOT AFFECT OR
LIMIT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
SUBSCRIPTION AGREEMENT.


16.                                        ENTIRE AGREEMENT


16.1                                    EXCEPT AS EXPRESSLY PROVIDED IN THIS
SUBSCRIPTION AGREEMENT AND IN THE AGREEMENTS, INSTRUMENTS AND OTHER DOCUMENTS
CONTEMPLATED OR PROVIDED FOR HEREIN, THIS SUBSCRIPTION AGREEMENT CONTAINS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SALE OF THE SHARES AND
THERE ARE NO OTHER TERMS, CONDITIONS, REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESSED, IMPLIED, ORAL OR WRITTEN, BY STATUTE OR COMMON LAW, BY THE COMPANY OR
BY ANYONE ELSE.


17.                                        NOTICES 


17.1                                    ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF
MAILED OR TRANSMITTED BY ANY STANDARD FORM OF TELECOMMUNICATION.  NOTICES TO THE
SUBSCRIBER SHALL

10

--------------------------------------------------------------------------------

 


BE DIRECTED TO THE ADDRESS ON PAGE 2 AND NOTICES TO THE COMPANY SHALL BE
DIRECTED TO IT AT THE FIRST PAGE OF THIS SUBSCRIPTION AGREEMENT.


18.                                        COUNTERPARTS AND ELECTRONIC MEANS


18.1                                    THIS SUBSCRIPTION AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED AND
DELIVERED, SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COPY OF THIS SUBSCRIPTION
AGREEMENT BY ELECTRONIC FACSIMILE TRANSMISSION OR OTHER MEANS OF ELECTRONIC
COMMUNICATION CAPABLE OF PRODUCING A PRINTED COPY WILL BE DEEMED TO BE EXECUTION
AND DELIVERY OF THIS SUBSCRIPTION AGREEMENT AS OF THE DATE HEREINAFTER SET
FORTH.

 

 

 

11

 

--------------------------------------------------------------------------------



 